Citation Nr: 0907774	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board and 
remanded in March 2008.


FINDING OF FACT

Flexion of the Veteran's lumbar spine is functionally limited 
to 20 degrees.


CONCLUSION OF LAW

Low back strain is 40 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in November 2004 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was told that in order to substantiate his claim, the 
evidence needed to show that his disability had gotten worse.

A July 2008 letter informed the Veteran how VA determined 
disability ratings.  He was provided with the specific 
criteria used to rate spine and neurological disorders.  The 
Veteran was told that the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The Veteran was told that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  The 
supplemental statement of the case dated in December 2008 
readjudicated the Veteran's claim.  Therefore, the Veteran 
has been provided with all necessary notice regarding his 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in December 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
VA examinations in October 2005 and May 2007.  As shown 
below, the Veteran's disability rating is increased to 40 
percent herein.  This is the maximum rating available for 
limitation of motion.  With regard to ankylosis, neurological 
disorders, and incapacitating episodes, the Board finds that 
the VA examinations were adequate.  The Veteran's history was 
taken, and a thorough examination was conducted.  All 
symptoms and results were reported in the examination.  The 
examiner conducted tests as needed, including x-rays, and 
provided a diagnosis consistent with the report.  Therefore, 
the Board finds that the examinations afforded to the Veteran 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

The Veteran's low back disability is rated 20 percent 
disabling.

This rating is consistent with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees and a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  In order 
to warrant an increased rating, the evidence must approximate 
the functional equivalent of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome 
Based on Incapacitating  Episodes, whichever method results 
in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

An April 2004 VA record shows the Veteran complained of low 
back pain.  X-rays revealed degenerative joint disease.

In December 2004, the Veteran underwent VA examination.  He 
complained of recurrent low back pain.  It was sharp and 
moderate to severe.  It lasted for about eight hours and was 
always associated with activities like prolonged standing and 
walking.  He also complained of stiffness, weakness, and lack 
of endurance whenever he had flare-ups of his low back pain.  
He did not use a back brace or a cane.  He could walk two 
blocks without resting.  The Veteran had no bladder or bowel 
dysfunction.  His daily basic activities and occupation were 
not affected by the low back strain.  He has not been 
hospitalized or incapacitated due to the low back condition.  
Flare-ups occurred about once a month.

On examination, the Veteran ambulated with erect posture and 
a stable gait.  The paravertebral muscles showed no signs of 
muscle spasm, pain, or tenderness on deep palpation.  They 
were well-developed with no signs of atrophy.  There were no 
abnormal curvatures in the spine.  There were no neurological 
abnormalities related to the lower back.  Deep tendon 
reflexes were equal, and sensation of the lower extremities 
was intact.

The Veteran had forward flexion to 90 degrees, extension to 
30 degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 30 degrees, left lateral rotation of 30 degrees, 
and right lateral rotation of 30 degrees.  During these 
maneuvers, the Veteran's paravertebral muscles showed no 
signs of pain or spasm.  The Veteran could perform six 
repetitions and denied any pain or fatigue.  During flare-up, 
the examiner estimated that the Veteran may have moderate 
pain and moderate limitation of function of the lumbar spine 
with diminution of lumbar flexion to about 20 degrees.  On 
repetitive motion of the lumbar spine, the Veteran had mild 
pain and no limitation of function.  X-rays revealed 
extensive degenerative changes.  The diagnosis was episodic 
low back strain, due to severe degenerative disc disease of 
the lumbar spine at L5-S1, with moderate limitation of 
function on flare-up.  There was no radiculopathy found.

A September 2005 VA outpatient record shows the Veteran was 
employed as a security guard.

In October 2005, the Veteran underwent VA examination.  He 
stated that his condition had worsened.  He had no 
hospitalization or surgery.  He denied urinary and fecal 
incontinence.  He reported urinary frequency and urgency 
daily.  Erectile dysfunction was intermittent.  He had leg or 
foot weakness and numbness on a daily basis.  Paresthesias, 
falls, and unsteadiness occurred weekly.  The examiner noted 
that these symptoms had an etiology other than the spine 
disability and indicated the Veteran was diagnosed with 
prostatitis and diabetes mellitus in 2000.

The Veteran reported severe daily flare-ups of his back 
disability that lasted fifteen minutes.  He reported a 
moderate limitation of mobility during these flare-ups.  He 
denied fatigue but reported mild decreased motion and 
stiffness and moderate weakness and spasm.  The Veteran had 
pain that he described as non-radiating, severe, and 
frequent.  The Veteran's gait was normal, and there was no 
ankylosis.  There was no muscle spasm on examination.

On examination, forward flexion was to 60 degrees.  Pain 
began at 45 degrees and ended at 20 degrees.  Extension was 
to 20 degrees, with pain beginning at 20 degrees and ending 
at 10 degrees.  Left lateral flexion was to 30 degrees.  
Right lateral flexion was to 25 degrees with pain beginning 
at 25 degrees and ending at 10 degrees.  Left lateral 
rotation was to 40 degrees with pain beginning at 35 degrees 
and ending at 25 degrees.  Right lateral rotation was to 40 
degrees with pain beginning at 35 degrees and ending at 25 
degrees.

After repetitive use, flexion was to 45 degrees, and 
extension was to 15 degrees.  The examiner estimated that 
there was limitation of flexion to 40 degrees, secondary to 
pain.  The examiner also opined that there was moderate to 
severe functional impairment secondary to the Veteran's lower 
back condition during acute flare-ups.  Neurological 
examination was conducted.  The diagnosis was chronic low 
back strain, secondary to severe degenerative disc disease, 
lumbar spine, level L5-S1.  There was no current evidence of 
radiculopathy.  The examiner opined that the disability had a 
significant effect on the Veteran's occupation and daily 
activities.

In a September 2006 VA outpatient record, the Veteran 
indicated that he quit his job due to his low back pain.

In May 2007, the Veteran underwent VA examination.  He 
indicated that he last worked in March 2006.  He complained 
of chronic low back pain.  He described moderate to severe 
pain, aggravated by prolonged sitting or walking and sudden 
movement.  He had severe limitation of motion during flare-
ups.  He complained of radiating pain to the left leg.  He 
had no days lost from incapacitation in the last twelve 
months.

On examination, the Veteran walked with a stooping position 
and without an assistive device.  Forward flexion was to 45 
degrees, due to pain.  Left and right lateral flexion was to 
20 degrees.  Extension was to 0 degrees.  Left lateral 
rotation was to 20 degrees, and right lateral rotation was to 
30 degrees.  Neurological examination was normal.  The 
Veteran was afforded an MRI of the spine.  The diagnosis was 
severe degenerative disc disease of the lumbosacral spine 
without radiculopathy.  The examiner estimated that the 
Veteran's flexion would be from 0 to 45 degrees during 
repetitive use, due to pain.

Based on the evidence of record, the Board finds that the 
Veteran's disability warrants an increase to a 40 percent 
evaluation.  The December 2004 VA examiner appears to suggest 
that the Veteran's flexion of the lumbar spine was limited to 
20 degrees during flare-ups.  The October 2005 VA examiner 
indicates that the Veteran could flex to 60 degrees, with 
pain beginning at 45 degrees and ending at 20 degrees.  While 
it is unclear whether these examiners meant that functional 
limitation for the Veteran began at 20 degrees, and the May 
2007 VA examination failed to provide clarification, the 
Board finds that we will resolve the benefit of the doubt in 
favor of the Veteran.  As such, we find that the Veteran's 
disability resulted in the functional equivalent of flexion 
limited to 20 degrees.  Therefore, a 40 percent disability 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5237; DeLuca v. Brown, supra.

The evidence of record shows there is no ankylosis of the 
Veteran's spine.  Therefore, an increased rating in excess of 
40 percent is not warranted under Diagnostic Code 5237.  
Additionally, the Board notes that the evidence shows that 
neurological examination was normal.  Therefore, separate 
evaluations for any neurological disorders are not warranted.  
Furthermore, the Veteran denied any episodes or periods of 
incapacitation in December 2004 and May 2007.  As such, a 
rating in excess of 40 percent is not warranted under the 
criteria of Diagnostic Code 5243.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran consistently denied any hospitalization for his 
low back disability.  He has stated that he stopped working 
in March 2006 due to his back pain.  The evidence shows the 
Veteran worked as a security guard prior to that time.  
However, the Board finds that this level of interference with 
employment is contemplated by the 40 percent rating assigned 
herein.  While the Veteran stated that he stopped working due 
to his back pain, there is no reliable evidence showing 
marked interference with employment, solely due to his low 
back strain.  The appellant has submitted no supportive 
evidence that he retired due to disability and he has been 
provided an opportunity to submit such evidence.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As indicated above, a 40 percent evaluation is assigned to 
the Veteran's low back strain disability.  To the extent that 
the Veteran seeks an evaluation in excess of 40 percent, the 
evidence preponderates against such a rating.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 40 percent for low back strain is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


